In an action to recover damages for breach of contract, the defendants Mark Lemelman, Brian Lemelman, and Neil Lemelman appeal from an order of the Supreme Court, Nassau County (Schmidt, J.), entered July 3, 1996, which denied their motion to dismiss the third cause of action in the plaintiff’s second amended complaint.
Ordered that the order is affirmed, with costs.
The allegations contained in the third cause of action of the plaintiff’s second amended complaint, including but not limited to those which accuse the appellants of the diversion of corporate assets to themselves “solely with the intent to avoid the employment agreement [between the plaintiff and the appellants] and to place the corporate defendant in a position of insolvency”, are sufficient to withstand a motion to dismiss pursuant to CPLR 3211 (a) (7) (see, Murtha v Yonkers Child Care Assn., 45 NY2d 913; Hermann v Bahrami, 236 AD2d 516; BIB Constr. Co. v City of Poughkeepsie, 204 AD2d 947; Bank of N. Y. v Berisford Intl., 190 AD2d 622; Courageous Syndicate v People-To-People Sports Comm., 141 AD2d 599; Citicorp Retail Servs. v Wellington Mercantile Servs., 90 AD2d 532). The alleged egregious conduct on the part of the appellants adequately supports a claim of tortious interference with the plaintiff’s employment agreement (see, Dolgolff v Projectavision, Inc., 235 AD2d 311, 312, citing Bank of N. Y. v Berisford Intl., supra). Bracken, J. P., Copertino, Santucci and McGinity, JJ., concur.